Per Curiam. Appellants, William B. Finagin and Gloria Finagin et al., by and through their attorneys, John P. Gill and Richard L. Lawrence, have filed a motion to supplement their abstract, which we will treat as a motion for substituted brief, and for a stay of the time required to file their reply brief. We grant appellants’ motions.  Pursuant to Rule 4-2(b)(l) (2003) of the Arkansas Rules of the Supreme Court, we hereby grant.appellants fifteen days within which to file a substituted abstract, Addendum, and brief. As appellee has already filed its brief, appellee will then be afforded fifteen additional days, after appellants have filed their substituted abstract, Addendum, and brief, to revise or supplement its brief, at the expense of appellants’ counsel. Appellants will then be afforded five days to file their reply brief. Motions granted. Corbin, J., not participating.